Exhibit 10.9
Apache Corporation
Non-Employee Directors’ Restricted Stock Units Program Specifications

     
Share Plan:
  2007 Omnibus Equity Compensation Plan (the “Omnibus Plan”), the terms of which
are incorporated herein by reference.
 
   
Administration:
  This Program will be administered by the Stock Option Plan Committee of the
Company’s Board of Directors.
 
   
Eligible Participants:
  Members of the Board of Directors of the Company who are neither officers nor
employees of the Company
 
   
Objective:
  The program is designed to be administered in conjunction with the provisions
of the current Non-Employee Directors’ Compensation Plan as a means to recognize
the non-employee directors for services rendered through the awarding of equity
compensation.
 
   
Grant Date:
  August 14, 2008, and annually thereafter
 
   
Grant*:
  1,500 Restricted Stock Units in 2008, with comparable value annually
thereafter
 
   
Program Term:
  Until termination of the 2007 Omnibus Equity Compensation Plan
 
   
Vesting:
  50% — 30 days after grant
50% — 12 months after grant
 
   
Payment:
  Payment upon vesting shall be made, at the election of the director, either
(i) 100 percent in shares of Apache common stock or (ii) 40 percent in cash and
60 percent in shares of Apache Common Stock. Election must be made at time of
grant and will be applicable to both vestings.
 
   
Dividend Equivalents
  On the unvested portion of the grant, the director receives amount equal to
dividends on Apache common stock. Dividend equivalents are paid in cash.
 
   
Other Events:
  Accelerated vesting upon death or termination without cause, including
retirement.

 

*   These grants do not result in any change to the cash retainers for board and
committee service paid under the provisions of the Non-Employee Directors’
Compensation Plan.

August 14, 2008

 